        Case 2:20-cv-03944-MAK Document 40 Filed 06/21/21 Page 1 of 6




Rakym Durham,                                :    United States District Court
          Plaintiff,                         :    Eastern District of Pennsylvania
               vs.                           :
Officer Carr #1250 and Officer Clift #1259   :    Civil Division – Civil Rights
          Defendants.                        :    Case No.: 2:20-cv-03944



                                        ORDER

      AND NOW, this ______ day of __________________, 20____, Plaintiff’s Motion for

Leave to Amend Complaint is GRANTED pursuant to F.R.C.P. 15(a)(1)(B).



                                                      BY THE COURT:


                                                      ____________________________
                                                      Honorable Judge Mark Kearney
         Case 2:20-cv-03944-MAK Document 40 Filed 06/21/21 Page 2 of 6




Rakym Durham,                                     :      United States District Court
          Plaintiff,                              :      Eastern District of Pennsylvania
               vs.                                :
Officer Carr #1250 and Officer Clift #1259        :      Civil Division – Civil Rights
          Defendants.                             :      Case No.: 2:20-cv-03944

       PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
       Plaintiffs, pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, moves for

leave of Court to file an Amended Complaint. Further, in support of this Motion, moving

Plaintiff incorporates by reference and rely upon the Memorandum of Law filed herewith.



                                                      Respectfully Submitted,

                                                      _________________________________
                                                      /S/ David Wesley Cornish, Esquire
                                                      David Wesley Cornish, Esquire
                                                      Bar ID #: 310865
                                                      230 South Broad Street, 17th Floor
                                                      Philadelphia, PA 19102
                                                      Phone: 212-444-2039
                                                      ATTORNEY FOR PLAINTIFF
                                                      DATE: June 21, 2021
             Case 2:20-cv-03944-MAK Document 40 Filed 06/21/21 Page 3 of 6




Rakym Durham,                                         :     United States District Court
          Plaintiff,                                  :     Eastern District of Pennsylvania
               vs.                                    :
Officer Carr #1250 and Officer Clift #1259            :     Civil Division – Civil Rights
          Defendants.                                 :     Case No.: 2:20-cv-03944

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR LEAVE TO
                FILE AN AMENDED COMPLAINT

    I.        INTRODUCTION

           Plaintiff originally filed a Complaint, to which the Defense filed a Motion to Dismiss, to

which a subsequent Amended Complaint was filed. See Docket No. 15. This motion is being

made pursuant to both parties conducting discovery. This would be the second request for a

motion for leave to amend Plaintiff’s complaint. The Defense does not object to this Amended

Complaint being filed.

    II.       STANDARD OF REVIEW

           Federal Rule of Civil Procedure 15(a)(2) provides that a “Other Amendments. In all other

cases, a party may amend its pleading only with the opposing party's written consent or the

court's leave. The court should freely give leave when justice so requires.”

           Federal Rule of Civil Procedure 15(a)(1)(B) provides that a “party may amend its

pleading once as a matter of course within . . . 21 days after service of a motion under Rule

12(b), (e), or (f).”

    III.      ARGUMENT

    In Foman v. Davis, 371 U.S. 178 (1962), the Court noted that Rule 15(a) declares that leave

to amend shall be “freely given” when justice so requires and that “this mandate is to be heeded.”

Id. at 230. The Court noted that a Plaintiff ought to be afforded the opportunity to amend a

complaint so long as there is no apparent undue delay, bad faith, or dilatory motive evidenced by
         Case 2:20-cv-03944-MAK Document 40 Filed 06/21/21 Page 4 of 6




the moving party, or repeated failure to cure deficiencies by amendments previously allowed.

Although the District Court has discretion to grant an amendment, “outright refusal to grant the

leave without any justifying reason appearing for the denial is not an exercise of discretion.” Id.

"Among the grounds that could justify a denial of leave to amend are undue delay, bad faith,

dilatory motive, prejudice, and futility." In re Burlington Coat Factory Secs. Litig., 114 F.3d

1410, 1434 (3d Cir. 1997) (citations omitted); see also Lorenz v. CSX Corp., 1 F.3d 1406, 1413

(3d Cir. 1993). The Third Circuit has found "prejudice to the non-moving party is a touchstone

for denial of an amendment." Lorenz, 1 F.3d at 1414.

       In the instant case, Plaintiff is filing this amended complaint solely based on information

learned during the discovery period. Based on paperwork and multiple depositions the alleged

Defendants were not the proper parties and in fact two other police officers were the ones who

participated in booking the Plaintiff. After consulting with Defense Counsel, both parties

stipulated to dismissing the named Officers, and the Defense does not object to allowing the

Plaintiff to file an amended complaint. Granting this motion for leave will in no manner harm,

injure, or prejudice the Defense and/or unduly burden or delay the this Court in proceeding with

the matter. Plaintiff asks for 21 days to be able to amend this complaint.
         Case 2:20-cv-03944-MAK Document 40 Filed 06/21/21 Page 5 of 6




   IV. CONCLUSION

       WHEREFORE, Plaintiff respectfully request this Court enter an order granting

Plaintiff’s Motion for Leave to File Amended Complaint and grant such further relief as the

Court deems appropriate.

                                                    Respectfully Submitted,
                                                    ____________________________________
                                                    /S/ David Wesley Cornish, Esquire
                                                    David Wesley Cornish, Esquire
                                                    Bar ID #: 310865
                                                    230 South Broad Street, 17th Floor
                                                    Philadelphia, PA 19102
                                                    Phone: 212-444-2039
                                                    ATTORNEY FOR PLAINTIFF
                                                    DATE: June 21, 2021
         Case 2:20-cv-03944-MAK Document 40 Filed 06/21/21 Page 6 of 6




Rakym Durham,                                       :      United States District Court
          Plaintiff,                                :      Eastern District of Pennsylvania
               vs.                                  :
Officer Carr #1250 and Officer Clift #1259          :      Civil Division – Civil Rights
          Defendants.                               :      Case No.: 2:20-cv-03944


                               CERTIFICATE OF SERVICE
The undersigned hereby certifies on this day, the foregoing was filed with the Clerk of the Court

and a copy was sent to the counsel of record at:

                                         Meghan Byrnes, Esquire
                                           City Law Department
                                        1515 Arch Street, 14th Floor
                                          Philadelphia, PA 19107


                                         VERIFICATION

The facts set forth in the foregoing are true and correct to the best of the undersigned's

knowledge, information and belief and are verified subject to the penalties for unsworn

falsifications and perjury via the United States Code.

                                                        Respectfully Submitted,

                                                        ___________________________________
                                                        /S/ David Wesley Cornish, Esquire
                                                        David Wesley Cornish, Esquire
                                                        Bar ID #: 310865
                                                        230 South Broad Street, 17th Floor
                                                        Philadelphia, PA 19102
                                                        Phone: 212-444-2039
                                                        ATTORNEY FOR PLAINTIFF
                                                        DATE: June 21, 2021
